Citation Nr: 0733840	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-38 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1961 to 
April 1970.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the San 
Diego, California, Regional Office (RO).  The claim is under 
the jurisdiction of the Wichita, Kansas, RO.  

During a hearing before the undersigned, held in July 2007, 
the appellant submitted additional records in support of her 
claim.  She has waived consideration of the evidence by the 
RO.  Thus, the Board may proceed with a decision on the 
matter without remand to the RO.  38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  The veteran, who is presumed to have been exposed to 
Agent Orange during service in Vietnam in 1968, died in July 
2005 as a result of coronary artery disease; other 
significant conditions contributing to death but not 
resulting in the underlying cause were diabetes mellitus and 
tobaccoism.

2.  The veteran was service-connected for PTSD.

3.  The veteran's immediate cause of death, coronary artery 
disease, was secondarily related to service-connected PTSD. 

CONCLUSION OF LAW

The criteria for service connection for the veteran's cause 
of death have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  The Board need not undertake a 
thorough analysis as to whether the VCAA has been complied 
with given the grant of service connection for the cause of 
the veteran's death, which will be discussed below.

The appellant contends that the veteran's death was due to 
his service and claims entitlement to service connection for 
his cause of death.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death. It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death. 38 C.F.R. § 3.312(b), 
(c).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
In addition, certain chronic diseases, including coronary 
artery disease and diabetes mellitus, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  Type 2 diabetes mellitus is 
deemed associated with herbicide exposure, under VA law, and 
shall be service-connected if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, and they become manifest to a 
degree of 10 percent or more, even though there is no record 
of such disease during service. 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309.

Service connection is also warranted where the evidence of 
record shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310.

The veteran's death certificate indicates that he died in 
July 2005 as a result of coronary artery disease.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were diabetes mellitus and 
tobaccoism.  At the time of his death, the veteran was 
service connected for post-traumatic stress disorder (PTSD), 
rated 100 percent disabling (from August 1997); post-
traumatic brain syndrome, rated noncompensable; and a scar, 
rated noncompensable.  

The record indicates that the veteran had service in Vietnam 
in 1968 (and possibly other times).  It is noted that he is 
in receipt of the Vietnam Service Medal.  Haas v. Nicholson, 
20 Vet. App. 257 (2006).  Thus, he is presumed to have been 
exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  
As diabetes mellitus is considered a disease presumptively 
associated with Agent Orange exposure, then this underlying 
cause of death is also presumed to be related to service.  
38 C.F.R. § 3.309(e).  

The record indicates that diabetes mellitus was diagnosed 
only days before the veteran's death.  Nevertheless, the 
death certificate indicates that it significantly contributed 
to the cause of death.  Records from the veteran's treating 
physician indicate glucose was as high as 535 just days 
before death.  The physician indicates that the condition may 
have been present for some time, but not discovered since no 
laboratory tests had been administered in years.  

It is acknowledged that cases potentially affected by Haas 
are currently under a stay at the Board as directed by the 
Chairman while VA appeals the Haas case to the United States 
Court of Appeals for the Federal Circuit.  There is, however, 
an alternative basis to grant the appellant's claim, as will 
be explained below. 

Records from the veteran's treating physician indicate, 
citing to medical research and articles, that the veteran's 
service-connected PTSD was a significant factor in the 
development and progression of the coronary artery disease 
(and diabetes mellitus).  38 C.F.R. § 3.310.  (See letters 
from Sara Johnston, M.D., dated in April 2007 and November 
2006.)  Again, it is noted that coronary artery disease was 
listed as the veteran's immediate cause of death. 

Given that the death certificate indicates that diabetes 
mellitus was a significant factor in the veteran's cause of 
death, as well as the treating physician's opinion linking 
service-connected PTSD as a factor in the development of his 
ultimate cause of death, and resolving any doubt in favor of 
the appellant, the Board finds that service connection for 
the veteran's cause of death is warranted.  




ORDER

Service connection for the veteran's cause of death is 
granted.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


